DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 27 April 2022.
Claims 1, 8, 12, 18 and 19 have been amended.
Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Previous Claim Rejections - 35 USC § 112
Examiner withdraws the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-21 in view of the Applicant’s amendments.
 
Claim Rejections - 35 USC § 103
Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 2011/0196801 A1) in view of Kneller et al (US 20210256417 A1) in view of Mazza et al (US 20190182382 A1).
Claims 1, 8 and 15: Ellis discloses a method for communicating employment opportunities to job candidates, a computer system comprising: a hardware processor; and a recruiting system, in communication with the hardware processor, and a computer program product for communicating employment opportunities to job candidate comprising: a non-transitory computer readable storage media having program code stored thereon: program code, stored on the computer readable storage media for (see [0127] FIG. 16 is a block diagram illustrating an exemplary server computing device 1600. In one embodiment, the server computing device corresponds to mobile job system 102 of FIG. 1. The server computing device 1600 is a machine (or machines) that includes a set of instructions 1626 for causing the machine to perform any one or more of the methodologies discussed herein. [0131]: The data storage device 1616 may include a computer-readable medium 1624 on which is stored one or more sets of instructions (instructions of mobile job sever 200) embodying any one or more of the methodologies or functions. [0024]: The computing device then sends a first job posting in the queue to a mobile device of the user. The user may apply to the job from his mobile device, request additional information about the job or request a next job posting in the queue.): 
receiving a job posting from an organization communicating over a first network, wherein the job posting includes job requirements for job candidates (see [0029]: Mobile job server 140 obtains job posting information from the one or more job listing systems by API, telnet, file transfer protocol, see Fig. 1, network);
matching the job requirements in the job posting to a candidate profile (see [0058]: FIG. 2, job posting ranker 222 performs job searches for users. Job posting ranker 222 may access a user's profile 268 and search for job postings that match criteria included in the user profile. P[0060]: the keyword match between the job description and the end-user's job search preferences); 
identifying a mobile device of a user associated with the candidate profile (see [0043]: FIG. 3B illustrates a block diagram 360 showing a user session for generating a user account, in accordance with one embodiment of the present invention. The user session includes a series of messages and responses sent back and forth between a mobile phone 362 of the user and a mobile job server. The session begins with mobile phone 362 sending a subscribe request to the mobile job server. [0044]: building profile of candidate. [0065]:  User queue manager 216 sends job postings and other messages to mobile devices of users via messaging gateway); 
identifying an interaction template associated with the job posting, wherein the interaction template describes a conversational flow (see [0073]: FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer. Alternatively, job posting reformatter 218 may have automatically generated the survey based on a retrieved job posting, as described above. As shown, the survey 700 includes multiple choice questions 705, 710 and 715 and yes/no questions 720, 725 that are relevant to an associated job posting. The survey questions are linked, so that a subsequent survey question is sent to a user based on the user's response to a previous survey question. If a user answers any of the survey questions with a response that indicates the user is unqualified for the job posting, then the survey may be terminated. See Fig. 12)
initiating a dialogue with the mobile device, wherein the dialogue includes sending a transmission object built from a message in the interaction template (see [0109] FIG. 12 illustrates a block diagram 1200 showing a user session associated with a particular job position, in accordance with one embodiment of the present invention. The user session includes a series of messages and responses sent back and forth between a mobile phone 1205 of the user and a mobile job server. The session begins with mobile phone 1205 receiving an alert for a new job posting (block 1210). See [0073]); 
processing a response received from the mobile device, wherein information in the response is processed based on rules that describe a conversational flow for the interaction template (see [0093]: [0093] At block 935, processing logic 175 determines whether an application request has been received for the job posting that was sent to the user. If no application request or other user response is received for a specified amount of time, the job notification may be resent to the user. If an application request is received for the job posting, the method ends and method 1100 begins); 
and in response to a positive response from the user, submitting the user as a candidate for the job by posting the information in the response to the organization (see Fig. 1 .3, [0112] At block 1320, processing logic 175 sends the user application to an employer associated with the job posting. Sending the application to the employer may include sending a qualification survey results to the employer).  
Ellis does not expressly disclose the following limitations but Kneller which also discloses an interactive conversational bot teaches the interaction template is a Java Script Object Notation (JSON) object that describes a conversational flow as a series of message tuples (see [0017]:  Conversation or interaction data 2 may be coded as a JavaScript Object Notation (“JSON”) file describing a sequence of dialog acts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user messaging interaction session of Ellis, the interaction template is a JSON object that describes a conversational flow as a series of message tuples as taught by Kneller because it would “create automated computer processes capable of engaging in conversations with people” (Kneller, [0005]).
Ellis and Kneller do not expressly disclose the following limitations but Mazza teaches, wherein the interaction templates comprises message objects that can be sequenced depending on response of the user, wherein parts of each message object can be saved as separately managed object in form of JSON object for reusability purposes (see [0045] Chatbots may generally be classified by their flow of interaction with the user. For example, some chatbots are based on a concept similar to that of interactive voice response (IVR) systems. These systems typically used a graph-based control, where the current state of the interaction is represented, in part, by a node in the graph (e.g., a dialogue tree). When a new message is received from the customer (e.g., pressing a particular key on the keypad or speaking a particular word), the IVR system selects a next node in the graph in accordance with the new message. [0048] In more detail, customizing a chatbot may include four parts: part 1) deducing the space of topics discussed in the contact center of the enterprise based on the sample dialogue data; part 2) discovering the various dialogue flows in each of the topics (including the various customer replies, different phrasings or word choice among agents, different agent behaviors, and the progress of similar conversations along different directions); part 3) finding the main input and output entities in each dialogue topic. [0154] The separate dialogue trees that are mined from different clusters (e.g., pertaining to different topics) may have common sub-portions, such as an identification or authentication portion at the start of the conversation, or an up-sell script at the end. As such, in some embodiments, these sub-portions are extracted as modules that can be reused when configuring the chatbot to handle new topics, thereby further reducing the time required to configure the chatbot (because the module is already configured). Mazza further teaches sending via a Rich Communications Services (RCS) message (see [0149]: scheduling the call (the date may be specified by the customer using free text, or in another embodiment, graphically using Rich Communication Services or RCS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the messaging system of Ellis and Kneller with the method and system wherein the interaction templates comprises message objects that can be sequenced depending on response of the user, wherein parts of each message object can be saved as separately managed object in form of JSON object for reusability purpose and sending via a Rich Communications Services (RCS) message as taught by Mazza in order to “provide a good user experience” (Mazza, [0047]) and “reduc[e] the time required to configure the chatbot” (Mazza, [0154]).
Claims 2, 9 and 16: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 1, 8 and 15 above. Ellis further discloses defining a set of structured words to be used by both the organization in defining the job requirements and the job candidates in defining candidate qualifications; and matching the job posting to the job candidates using the set of structured words (see Fig. 3A, Fig. 4. Fig. 12, [0111]: Referring to FIG. 13, at block 1305 of method 1300 processing logic 175 generates a job posting qualification survey result based on answers to one or more qualification questions of a job posting qualification survey. At block 1310, processing logic 175 determines whether a user qualifies for the job based on the results. If the user qualifies for the job (e.g., meets are requirements or prerequisites for the job), the method continues to block 1320. If the user fails to qualify for the job, the method continues to block 1315. ).  
Claims 4, 11, and 18: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 1, 8 and 15 above. Ellis further discloses wherein the transmission object indicates the job posting within a context the organization (see [0067] If user queue manager 216 receives a request from a user to apply to a job posting, user queue manager 216 notifies survey manager 210, which may initiate a qualification survey for the job posting. Survey manager 210 manages the delivery of surveys to users. One type of survey is a qualification survey that may be used to determine whether a user meets some minimum requirements for a job posting. However, any type of survey may be delivered to users. [0073] FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer.). Downs further teaches, substituting business specific information in place of variables in the message when the transmission object is built (see [0081]: Conversation component 160 may specify, for example, conversation prompts, variables (e.g., from variables 156) to which response data received from a conversation participant is to be written, variables (e.g., from variables 156) to pull data for prompts or logic (e.g., variables to pull data from conversation-enabled document data 158 or other sources), data types, messages to provide when particular events occur, rules on responses, validation, routing or other aspects of a conversation. Conversation component 160 may include or reference various content objects (e.g., images, audio files), document variables, data mappings or other objects for use in conversations. [0082] Conversation-enabled interactive document 150 provides conversation and controlled editing experiences and changes based on interactions by conversation participants 175 or editor-user 165. Data that is entered by the conversation participant 175 or editor-user 165 during interactions can also be sent back to a database to be available for future interactions with a customer, for example. For example, data entered by the conversation participant 175 or editor-user 165 may be added to conversation-enabled document data 158).
Claims 5, 12 and 19: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 4, 11 and 18 above. Ellis further discloses wherein the job posting is a first job posting and the organization is a first organization (see [0024]: The computing device then sends a first job posting in the queue to a mobile device of the user. The user may apply to the job from his mobile device, request additional information about the job or request a next job posting in the queue. [0028]: Such job postings, surveys and additional information may be uploaded directly to mobile job system 102 by employers, recruiters, surveyors, or other entities. [0053]:  Additionally, each employer may generate job postings), the method further comprising: identifying a second job posting that matches the candidate profile, wherein the second job posting is received from a second organization; and building the transmission object, wherein the transmission object indicates the first job posting within a context the first organization and indicates the second job posting within a context the second organization (see [0066] As mentioned, user queue manager 216 may send job postings to users one at a time. User queue manager 216 may send a first job posting in a user queue 264 to the user. User queue manager 216 may then receive a response from the user asking for additional details about the job posting, declining the job posting, or applying to the job postings. If a command to decline the job posting is received, or no response is received from the user in a predetermined amount of time, then it is determined that the user is not interested in the job posting. That job posting is removed from the user queue 264, and the next job posting (or other message) in the user queue is moved to the front of the queue. Additionally, a next highest ranked job posting from the ranked job postings 272 may be added to the end of the user queue 264.  [0073] FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer.).
Claims 6, 13 and 20: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 1, 8 and 15 above. Ellis discloses wherein submitting the user as the candidate for the job, further comprises: identifying candidate qualifications from the candidate profile; and submitting the candidate qualifications to the organization with the information in the response (see Fig. 13, [0112] At block 1320, processing logic 175 sends the user application to an employer associated with the job posting. Sending the application to the employer may include sending a qualification survey results to the employer).
Claims 7, 14 and 21: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 1, 8 and 15 above. Ellis discloses wherein the candidate profile includes a verified employment history (see [0045]: reference builder. [0074] Referring back to FIG. 2, in one embodiment, validating module 234 validates a job seeker's responses to a qualification survey associated with a job posting. The reference may be asked to answer the qualification questions as they apply to the job seeker. For example, the reference may be asked how many years of experience the job seeker has, the job seeker's educational background, and so on. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, Kneller and Mazza as applied to claims 1, 8 and 15 above and in view of Dar et al (US Patent # 10,4999,206 B1)
Claims 3, 10 and 17: The combination of Ellis, Kneller and Mazza discloses the claimed invention as applied to claims 1, 8 and 15 above. Ellis discloses at [0033]: Mobile device 104 connects to network 106 wirelessly via a wireless communication system 110. Wireless communication system 110 may be a wireless fidelity (WiFi) hotspot connected with network 106. Alternatively, wireless communication system 110 may be a wireless carrier system that can be implemented using various data processing equipment, communication towers, etc. Alternatively, or in addition, the wireless carrier system 110 may rely on satellite technology to exchange information with the mobile device 104. Examples of wireless carrier systems include those offered by Sprint.RTM., Verizon.RTM., Vodaphone.RTM., T-Mobile.RTM., etc. and at [0035]: one embodiment, all messages sent to mobile device 104 and all responses sent to mobile job server 140 are SMS messages. Therefore, a user may receive job alerts, fill out job related surveys and apply for jobs all using SMS on their mobile device 104. 
Ellis however, does not expressly disclose wherein the mobile device includes a Subscriber Identity Module (SIM) that is associated with a Rich Communication Services (RCS) identity of the user but Dar teaches a message server of an IP-based network, such as an RCS (rich communication services) server, can identify individual communication devices at least in part by identifiers tied to individual subscriptions. Accordingly, messages intended for a particular subscriber can be delivered to a communication device associated with that subscriber…example, a communication device can have a subscriber identity module (SIM) associated with a Mobile Station International Subscriber Directory Number (MSISDN), a phone number tied to the subscriber's account (see col. 2, lines 39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device communication system of Ellis, Kneller and Mazza with a mobile device that includes a Subscriber Identity Module (SIM) that is associated with a Rich Communication Services (RCS) identity of the user as taught by Dar. One of ordinary skill would be motivated to do so because it would “provide more advanced messaging features”  (Dar, col. 2 lines 17-19) and “messages intended for a particular subscriber can be delivered to a communication device associated with that subscriber, even if the subscriber switches to a different communication device” (Dar, col. 2 lines 42-45).

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daewoong et al (EP 3697032 B1) which discloses “each of the plurality of first servers 210-1, 210-2 and 210-3 (which may be referred to hereinafter as 210-1 to 210-3) may obtain or create an RCS message of a rich card format which may, for example, indicated by the Javascript object notation (JSON) grammar. For example, each of the plurality of first servers 210-1 to 210-3 may obtain or create the RCS message to provide a chatbot service. In various embodiments, the RCS message may be obtained or created by a rich card creation module of each of the plurality of first servers 210-1 to 210-3”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629